Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a method for producing caffeine, and to a method for producing a decaffeinated coffee extract comprising chlorogenic acids.  The closest prior art of record, U.S. 4,547,378 to Saleeb et al. teach a process for producing caffeine and a coffee extract decaffeination method, wherein a coffee extract is contacted with a solvent (e.g. a halogenated hydrocarbon), and subsequently contacted with aqueous caffeic acid and allowed to crystallize; the crystals are then filtered and the decaffeinated caffeine solvent is separated from the water phase.  The reference does not teach or fairly suggest a process as claimed herein, wherein a coffee extract is contacted directly with an aqueous organic acid (i.e. without the use of a hydrocarbon solvent), and wherein the co-crystals obtained are further extracted in an aqueous solution to form a caffeine precipitate and a solution comprising the organic acid.  The reference also fails to teach or suggest separating the caffeine-organic acid co-crystals from the aqueous phase to form an aqueous decaffeinated coffee extract comprising chlorogenic acids, and drying the decaffeinated coffee extract comprising the chlorogenic acids.  The claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622